The "granting of administration on the estate of a person deceased shall belong to the judge of probate for the county in which such person was last an inhabitant." P. S., c. 182, s. 8. The fact, that when the petition for the appointment of an administrator was filed in the probate court of Hillsborough county, a similar petition was pending in the probate court of Rockingham county, is immaterial. Priority in the filing of the petition did not determine the question of jurisdiction. As the decedent was last an inhabitant of Hillsborough county, the probate court of that county was authorized to appoint an administrator of her estate.
Exception overruled.
CHASE, J., did not sit: the others concurred. *Page 216